Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                 Nos. 04-18-00458-CR, 04-18-00459-CR & 04-18-00460-CR

                                      Victor RIGGAN,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                      From the County Court at Law, Kerr County, Texas
                     Trial Court Nos. CR171326, CR171327 & CR171328
                            Honorable Susan Harris, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED April 10, 2019.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice